DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s Amendments and Remarks filed on 12/21/2020.
Applicant’s addition of new claim(s) 25 is acknowledged.
Claim(s) 1, 13, 21, 23 is/are amended.	
Claim(s) 1-25 is/are pending in this Office Action.
Claim Rejections - 35 USC § 112
Applicant’s amendments filed 12/22/2020, hereafter referred to as Applicant’s amendments, to overcome 35 USC 112(b) rejections of the non-final rejection mailed 9/25/2020, hereafter referred to as the non-final rejection, have been approved. The rejections have been removed. 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 6-10, 13-14, 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stegall et al. (US 2019/0178656 A1), hereafter referred to as Stegall, in view of Sierra et al. (US 2019/0311629 A1), hereafter referred to as Sierra, further in view of Ghafarianzadeh et al. (US 2019/0250626 A1), hereafter referred to as Ghafarianzadeh.
Regarding claim 1, Stegall teaches a method of joining a vehicle queue by an autonomous vehicle, comprising: 
receiving, by one or more processors (“processing resources 610”, Fig. 6, “the computing system 600 includes processing resources 610”, para. 0068, “FIG. 6 is a block diagram that illustrates a computing system 600 upon which examples described herein may be implemented…the computing system 600 may be implemented as part of a network service, such as described in FIGS. 1 through 5. In the context of FIG. 1, the network computing system 100 and/or an on-board computing system of an AV 192 may be implemented using a computing system 600 such as described by FIG. 6.”, para. 0067) of the autonomous vehicle (“autonomous vehicles (AVs) 192”, also referred to as “transport vehicle 194” which hold the “transport providers 193”, “the matched transport providers 193 can include AVs 192”, para. 0043, Fig. 1), information including a request (“transport request”, see para. 0053 citation below) for the autonomous vehicle to pick up or drop off a passenger (“the user”, see para. 0053 citation below, also referred to as “Req. user 197”, Fig. 1, also referred to as “requesting user 370”, Fig. 3) at a location (“a destination”, see para. 0053 citation below, wherein the “destination” comprises a “rendezvous location”, see para. 0055 and 0056 citation below, see also “step 400” and “step 410”, Fig. 4)
(“The user can generate the transport request via user inputs 218 provided on the app interface. For example, the user can input a destination and select a transport service option to configure the transport request”, para. 0053, “The processor 240 can transmit the transport requests via a communications interface 210 to the backend network computing system 290 over the network 280…In various examples, the user device 200 can receive a confirmation from the network system 290 indicating the selected transport provider that will service the request. In various examples, the user device 200 can further include a positioning module 260, which can provide location data indicating the current location of the requesting user to the network system 290 to…determine the rendezvous location”,  para. 0055, “In various examples, the computing device 200 may be utilized by a transport provider via the executing service app 234. A transport invitation may be received from the network computing system 290 over the one or more networks 280. Using the app interface 222, the transport provider may accept or decline the transport request. If accepted, the app interface 222 can display a rendezvous location (e.g., on map content), and provider the transport provider with turn-by-turn directions to the rendezvous location.”, para. 0056);
determining, based on map information (“live map and traffic data”, see para. 0040 citation below), that the location has a vehicle queue (“multiple pick-ups, drop-offs, and/or stopped vehicles cause traffic congestion”, see para. 0039 citation below and Fig. 3, wherein “stopped vehicles” in “traffic congestion” corresponds to Applicant’s “vehicle queue”),
(“multiple…stopped vehicles”, see para. 0039 citation below and Fig. 3) waiting in a line (see “multiple…stopped vehicles” in a line in Fig. 3) for at least one of picking up or dropping off passengers (“multiple pick-ups, drop-offs”, see para. 0039 citation below)
 (“the queue coordinator 140 can monitor the locations of the pick-up locations to identify a common rendezvous location. As provided herein, a common rendezvous location corresponds to a rendezvous area where multiple pick-ups, drop-offs, and/or stopped vehicles cause traffic congestion.”, para. 0039); 
receiving, by the one or more processors, sensor data (“live sensor feeds”, see para. 0018 citation below and “live sensor data feed”, see para. 0043 citation below) from a perception system (“sensor system of the AV 192”, see para. 0043 citation below) of the autonomous vehicle as the autonomous vehicle approaches the location (the “AV 192” is an “incoming transport provider 193”, see para. 0043 citation below)
(“In various aspects, the network computing system can leverage the sensor resources of AVs by patching into the live sensor feeds of the AVs and monitoring rendezvous progress at the common rendezvous location. For example, the network computing system can receive image and/or LIDAR data feeds from occupying and incoming AVs to manage ingress and egress at the common rendezvous location (e.g., transmitting ingress and egress notifications). In doing so, the network computing system can further confirm whether a pick-up or drop-off has been completed for either an AV whose sensor data feed the network computing device is monitoring, or a proximate vehicle identified in the sensor data feed of the AV.”, para. 0018, 
“In further examples, the routing engine 150 can manage ingress to and egress from the common rendezvous location by monitoring an incoming transport provider 193 that is to replace a current transport provider 193 occupying the common rendezvous location. Upon the incoming transport provider 193 approaching the common rendezvous location, the queue coordinator 140 can transmit an ingress notification to the computing device 190 of the incoming transport provider 193 to create an egress gap for the current transport provider 193. The queue coordinator 140 may then transmit an egress notification to the current transport provider 193 to exit the common rendezvous location via the egress gap created by the incoming transport provider 193. In certain examples, each of the upcoming and current transport providers 193 can comprise autonomous vehicles 192. In such examples, the routing engine 150 can monitor the upcoming transport provider 193 and/or exiting transport provider 193 by receiving a live sensor data feed from a sensor system of the AV 192.”, para. 0043,
Stegall does not explicitly teach wherein one or more processors of the “AV 192” receives the sensor data, however this limitation is inherent, as Stegall teaches “live sensor feeds of the AVs” (para. 0018) of a “sensor system of the AV 192” which inherently comprises the “on-board computing system of an AV 192” (para. 0067) to function);
determining, based on the sensor data, that the vehicle queue exists at the location
(“Upon the incoming transport provider 193 approaching the common rendezvous location” (see para. 0043 citation above) initiates the need to “manage ingress to and egress from the common rendezvous location by monitoring an incoming transport provider 193 that is to replace a current transport provider 193” (see para. 0043 citation above), thus if this need arises, there are multiple “transport providers 193”, and therefore a vehicle queue exists at the “common rendezvous location”, and thus the “AV 192” receives sensor data (“by receiving a live sensor data feed from a sensor system of the AV 192”, see para. 0043 citation above) and determines that a vehicle queue exists based on the sensor data),
determining, based on the sensor data, a result indicating that the autonomous vehicle should join the vehicle queue 
(“an ingress notification” is transmitted “to the computing device 190 of the incoming transport provider 193” to indicate that the “incoming transport provider 193” should “replace a current transport provider 193”, see para. 0043 citation above); and 
controlling, by the one or more processors, the autonomous vehicle to join the vehicle queue based on the result (“transmit instructions to…transport providers to optimize traffic flow”, see para. 0058 citation below) by joining the line and stopping behind a last one of the plurality of vehicles waiting in the line (see “upcoming transport provider 350” stopping behind a last one of a plurality of vehicles waiting in line in Fig. 3, where the plurality of vehicles waiting in line comprise at least the “ingress vehicle 340” and the “egress vehicle 330”, it can be seen in Fig. 3 that the “upcoming transport provider 350” will become an ingress and egress vehicle after in travels through the vehicle queue)
(“FIG. 3 depicts a common rendezvous location coordinated by example network computing systems described herein. At any given time, a queue of requesting users 370 may be awaiting transport from arriving transport providers at a common rendezvous location 310. The common rendezvous location 310 can be managed remotely by a network computing system 100, described with respect to FIG. 1. The network computing system 100 can determine ETAs for the users and transport providers, and transmit instructions to the requesting users 370 and transport providers to optimize traffic flow through the common rendezvous location 360 and maximize throughput. In one example, an egressing transport vehicle 330 can be provided instruction (e.g., on map content) to pull out in front of an ingress vehicle 340.”, para. 0058). 

Stegall does not explicitly teach wherein the determination based on map information that the location has a vehicle queue occurs prior to the autonomous vehicle arriving at the location. 

receiving, by one or more processors (“computing system” of “provider computing device”, see para. 0027 citation below and “As further illustrated in FIG. 1, each of the requestor computing devices 106a-106c and the provider computing devices 108a-108c include the transportation matching system application 110a, 110b, 110c, 110d, 110e, and 110f. In one or more embodiments, the transportation matching system application 110a-110f enable the users of the requestor computing devices 106a-106c and the users of the provider computing devices 108a-108c to interact with features of the transportation matching system 102.”, para. 0035, see also “vehicle subsystem 1008”, Fig. 10, “the vehicle subsystem 1008 can include an on-board computing device”, para. 0147) of an autonomous vehicle (“autonomous vehicles”, see para. 0027 citation below, “the vehicle subsystem 1008 can include an autonomous vehicle”, para. 0145, Fig. 10, also referred to as “provider” or “provider computing device”, see para. 0027 citation below), information including a request (“transportation request”, see para. 0116 citation below) for the autonomous vehicle to pick up or drop off a passenger (“requestor”, see para. 0025 citation below) at a location (“venue”, see para. 0116 citation below);
(“As used herein, a "provider" refers to a transportation matching system user who provides transportation using a vehicle. For example, a provider receives transportation requests, routing information, and requestor information from the transportation matching system via a transportation matching system application installed on a provider computing device associated with the provider. As with a requestor computing device, the provider computing device can be a personal computing device such as smart phone. In some embodiments, providers may include non-human driven autonomous vehicles that are configured to perform transportation completely without or with very little direction or interaction from a human driver. In such cases, the provider computing device may include a computing system of the autonomous vehicle that is configured to interface with the transportation matching system.”, para. 0027,
“As used herein, a "requestor" refers to a transportation matching system user who is requesting transportation by way of a requestor computing device. For example, the requestor computing device can be a personal computing device (e.g., a mobile computing device such as a smartphone, a smart wearable, a tablet) installed with a transportation matching system application.”, para. 0025,
“As shown in FIG. 8, the series of acts 800 includes an act 810 receiving a transportation request. For example, the act 810 can involve receiving, by a transportation matching system, a transportation request from a requestor computing device associated with a venue.”,  para. 0116);
determining, based on map information (“consistently four requestors waiting at the two pickup locations”, “historical requestor information”, “analysis of a web search”, “an event calendar”, or “current requestor activity”, see para. 0028 citation below, and “location data”, see para. 0063 citation below), that the location has a vehicle queue (“wherein the “venue” is a “congested venue”, see para. 0028 citation below and when the “vehicular capacity of the pickup location” is exceeded, a vehicle queue is the result, see para. 0029 citation below) prior to the autonomous vehicle arriving at the location (see Fig. 3, wherein “310” occurs while the “provider computing device 108a” is at the “staging lot 302”, which corresponds to Applicant’s “prior to…arriving at the location”)
(“As used herein, a "congested venue" refers to a particular location, region, or zones associated with a limited number of pickup locations that regularly or periodically experiences high numbers of transportation matching system requestors. As non-limiting examples, congested venues can include airports, sports arenas, concert halls, festival locations, and mass transit centers. Furthermore, a congested venue can refer to any location, region, or zone where the number of requestors to pickup locations during a particular time period is consistently disproportionate and/or where the pickup location is difficult to maneuver by providers and/or requestors. For example, the transportation matching system may determine that a particular restaurant is a congested venue from 6 pm-9 pm on Fridays (even though the restaurant is not associated with any event) because there are consistently four requestors waiting at the two pickup locations associated with the restaurant during that time and the pickup locations are difficult to maneuver by providers, causing delay in pickups and/or entering/exit of the pickup location. The transportation matching system can determine that a location is a congested venue based on historical requestor information associated with the location. Additionally or alternatively, the transportation matching system can determine that a location is a congested venue based on analysis of a web search, an event calendar, or current requestor activity that indicates the particular location is hosting a heavily attended event.”, para. 0028,
“In one or more embodiments, a congested venue is associated with a limited number of controlled pickup locations. As used herein, a "pickup location" refers to a location associated with the congested venue where a requestor can engage a provider for transportation servers (e.g., where the provider can park or idle their car in order to a requestor to get into the car)…As used herein, a pickup location's number of "pickup positions" refers to the vehicular capacity of the pickup location. For example, a pickup location may only include two pickup positions. Thus, this pickup location has room for only two vehicles at a time.”, para. 0029,
“In one or more embodiments, the transportation matching system application 110a installed on the requestor computing device 106a continually monitors location data (310) associated with the requestor computing device 106a. For example, the transportation matching system application 110a monitors and updates the transportation matching system 102 with regard to an average speed of movement associated with the requestor computing device 106a, a current direction of travel, and additional active application usage. Additionally, in at least one embodiment, location data also includes specific requestor location data provided by transportation matching system beacons within the venue (e.g., communicating with the requestor computing devices via NFC or other similar technology). The transportation matching system application 110a can access GPS data, gyroscopic data, application usage log data, Wi-Fi data, and so forth to monitor this location data associated with the requestor computing device 106a.”, para. 0063),
wherein the vehicle queue includes a plurality of vehicles waiting in a line (vehicles containing “requestor computing devices 208a and 208b” in “pickup location 202”, see Fig. 2) for at least one of picking up or dropping off passengers (“the congested venue 200 includes a pickup location 202 with two pickup positions (e.g., capacity for two vehicles) and a staging lot 204.”, para. 0040, “As an illustrative example, as shown in FIG. 2, the congested venue 200 includes requestor computing devices 206a-206j and provider computing devices 208a-208g…Furthermore, the provider computing devices 208a and 208b are inside the pickup location 202, with the provider computing devices 208c and 208d instructed to move and en route to the pickup location 202, and the provider computing devices 208e, 208f, and 208g idling or parked at the staging lot 204.”, para. 0042).

Both Stegall and Sierra teach methods of joining a vehicle queue by an autonomous vehicle comprising one or more processors (“computing system” onboard an “autonomous vehicle” of Sierra (para. 0027) and “on-board computing system of an AV 192” of Stegall (para. 0067)). Sierra teaches determining that a vehicle queue exists at a location based on map information prior to the autonomous vehicle arriving at the location and Stegall teaches determining that a vehicle queue exists at a location based on sensor data received by the autonomous vehicle, wherein the location is a location which is known to historically have vehicle queues. 
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the computing system of Stegall with the teachings of Sierra by combining the determining that a vehicle queue exists at a location based on map information prior to the autonomous vehicle arriving at KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The motivation for this combination would be to allow the plurality of vehicles of Stegall of Fig. 3 to wait at a staging lot as taught by Sierra (“204”, Fig. 2) or delay their arrival time based on the received map data (“updates the transportation matching system 102 with regard to an average speed of movement associated with the requestor computing device 106a”, see para. 0063 citation above).

Stegall in view of Sierra do not explicitly teach wherein each of the “determining” steps are performed by the one or more processors of the autonomous vehicle. Stegall instead teaches the “determining” steps based on the sensor data are performed by the “network computing system 100” (Fig. 1) and Sierra similarly teaches a “transportation matching system 102” (Fig. 1) which performs the “determining” step based on the map information. 
However, both Stegall and Sierra teaches one or more processors located on autonomous vehicles (“computing system” onboard an “autonomous vehicle” of Sierra (para. 0027) and “on-board computing system of an AV 192” of Stegall (para. 0067)), and
Ghafarianzadeh teaches detecting blocking objects, comprising:
determining, by one or more processors (“processors 404”, Fig. 4) of an autonomous vehicle (“autonomous vehicle 102”, Fig. 1, and “autonomous vehicle 204”, Fig. 2) based on map information (“global map data”, see para. 0024 citation below, “data may include a position of the autonomous vehicle 102 determined by a global-positioning system (GPS) sensor…route data that specifies a destination of the vehicle”, see para. 0018 citation below) and sensor data (“lidar data, and/or camera data “, see para. 0024 citation below, “data related to objects in the vicinity of the autonomous vehicle 102”, see para. 0018 citation below) received by the one or more processors of the autonomous vehicle from a perception system (“sensors 412”, Fig. 4), that a “stationary vehicle” is a “blocking vehicle” (see para. 0024 and 0025 citation below)
(“FIG. 4 is a block diagram of an example architecture 400 including an example vehicle system 402 for controlling operation of at least one vehicle, such as an autonomous vehicle, according to any of the techniques discussed herein. In some examples, the vehicle system 402 may represent at least a portion of autonomous vehicle 204…In some examples, this architecture may be used to control an autonomous vehicle that encounters a stationary vehicle.”, para. 0060, “FIG. 2 illustrates a pictorial flow diagram of an example process 200 for determining, at an autonomous vehicle, whether a stationary vehicle is a blocking vehicle in order to control the autonomous vehicle.”, para. 0029,
“FIG. 1A is a schematic aerial view of an example scenario 100 that illustrates one instance of many for which techniques discussed herein may be applied. In the example scenario, an autonomous vehicle 102 approaches a roadway junction 104 that includes a traffic light 106.”, para. 0017,
“The autonomous vehicle 102 may receive sensor data from one or more sensors of the autonomous vehicle 102. The autonomous vehicle 102 may use this sensor data to determine a trajectory for controlling motion of the autonomous vehicle. In some examples, the autonomous vehicle 102 may include a planner that receives a data from the sensor(s) and/or a perception engine, among other hardware and software modules. For example, this data may include a position of the autonomous vehicle 102 determined by a global-positioning system (GPS) sensor, data related to objects in the vicinity of the autonomous vehicle 102, route data that specifies a destination of the vehicle, global map data that identifies characteristics of roadways (e.g. features detectable in different sensor modalities useful for localizing the autonomous vehicle), local map data that identifies characteristics detected in proximity to the vehicle (e.g., locations and/or dimensions of buildings, trees, fences, fire hydrants, stop signs, and any other feature detectable in various sensor modalities), etc. The planner may use this data to generate a trajectory for controlling motion of the vehicle.”, para. 0018,
“FIG. 1B illustrates an aerial view of the same example scenario 100 of FIG. 1A and reflects a further complication of the example scenario 100. In particular, FIG. 1B reflects the limited and imperfect view of the scenario available to the autonomous vehicle 102 via the sensor data. Future sensor and perception advances will likely increase the portion of a scenario reflected in sensor data, but it remains likely that the autonomous vehicle 102 will not be apprised of 100% of the states, objects, etc. in or having an effect on a scenario, at least some of the time. FIG. 1B therefore reflects an example portion of the scenario 100 that is reflected by sensor data received by a planner of the autonomous vehicle 102. For example, global map data and a GPS location received from a sensor of the autonomous vehicle 102 might indicate that a junction 104 lies 100 meters in front of the autonomous vehicle 102; sensor data may indicate that the traffic light 106 is green and, in coordination with global map data lidar data, and/or camera data (though any other sensor modality is contemplated), the perception engine may corroborate that the autonomous vehicle 102 is in a lane that is authorized to enter the junction 104 based on the green light; the autonomous vehicle 102 may receive sensor data from which the autonomous vehicle determines that vehicle 108 and vehicles 110 and 112 are stationary vehicles.”, para. 0024, 
“In some examples, the perception engine may include conditional rules that specify conditions for which to output a blocking vehicle indication. In some examples, the conditional rules may be hard-coded in advance by a programmer or administrator. For example, a hard-coded rule may specify that the perception engine outputs a blocking vehicle indication when a detected vehicle has been classified as a stationary vehicle, a green light has been detected and has remained green for a predetermined duration of time during which the stationary vehicle has not moved, and the stationary vehicle is over 15 meters from the junction 104.”, para. 0025).
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Stegall in view of Sierra with the teachings of Ghafarianzadeh by performing the “determining” steps as taught by Stegall in view of Sierra with the one or more processors of the autonomous vehicle, as taught by Ghafarianzadeh. Since both Stegall in view of Sierra and Ghafarianzadeh teach processors onboard an autonomous vehicles which controls the motion of the autonomous vehicle, the combination would be a simple substitution of performing the “determining” steps by a server as taught by Stegall and Sierra, for performing the “determining” steps by the “vehicle subsystem 1008” (Fig. 10, Stegall) of Stegall in view of Sierra, as taught by Ghafarianzadeh. Ghafarianzadeh further supports this simple substitution between the function of vehicle processors and severs, “Furthermore, though illustrated as a single unit in FIG. 4, it is understood that the processor(s) 404 and memory 406 may be distributed among multiple computing devices of the vehicle and/or among multiple vehicles, data centers, teleoperation centers, etc.”, para. 0064).

Regarding claim 6, Stegall further teaches determining, by the one or more processors based on the sensor data, whether the autonomous vehicle (“transport provider 350”, Fig. 3) would interfere with loading or unloading by another vehicle (“current transport provider 340”, Fig. 3) when the autonomous vehicle joins the vehicle queue; 
wherein the determining the result is based on whether the autonomous vehicle would interfere with the loading or unloading by another vehicle when the autonomous vehicle joins the vehicle queue (as the “current transport provider 340” is picking up a “user 331”, the “transport vehicle 350” delays joining the queue based on the “ETA”, see para. 0059 citation below)
(“Additionally or alternatively, the network computing system 100 can provide an instruction to the ingress vehicle 340 to create a gap 360 for the egressing vehicle 330 to prevent other vehicles from blocking the egressing vehicle 330…Based on the boarding time estimate of the next user 331, the network computing system 100 can provide instructions for an upcoming transport provider 350 to, for example, slow down, create a gap, or follow a vehicle closely. Furthermore, based on the ETA of the upcoming vehicle 350, the network computing system 100 can provide instructions to the current transport provider 340 to delay egressing the common rendezvous location 310 (e.g., an instruction to wait fifteen seconds) in order to make the location 310 available for the upcoming transport provider 350…When the upcoming transport provider 350 nears the common rendezvous location 310, the network computing system 100 can further transmit an instruction to the upcoming transport provider 350 to create a gap to enable the current transport provider 340 to egress safely and efficiently.”, para. 0059). 

Regarding claim 7, Stegall further teaches determining, by the one or more processors based on the sensor data, a designated spot (“common rendezvous location 310”, Fig. 3) in the vehicle queue for loading and unloading passengers
(“FIG. 3 depicts a common rendezvous location coordinated by example network computing systems described herein. At any given time, a queue of requesting users 370 may be awaiting transport from arriving transport providers at a common rendezvous location 310.”, para. 0058, “In various aspects, the network computing system can leverage the sensor resources of AVs by patching into the live sensor feeds of the AVs and monitoring rendezvous progress at the common rendezvous location. For example, the network computing system can receive image and/or LIDAR data feeds from occupying and incoming AVs to manage ingress and egress at the common rendezvous location (e.g., transmitting ingress and egress notifications). In doing so, the network computing system can further confirm whether a pick-up or drop-off has been completed for either an AV whose sensor data feed the network computing device is monitoring, or a proximate vehicle identified in the sensor data feed of the AV.”, para. 0018),  
but does not explicitly teach controlling, by the one or more processors, the autonomous vehicle to move along in the vehicle queue to reach the designated spot. However, Stegall teaches the “transport provider 350” is a “transport provider” configured to pick-up “requesting users 371” at a “common rendezvous location 310” (see para. 0058-0059 and Fig. 3), therefore the limitation of the autonomous vehicle reaches the designated spot is inherent, as the “transport provider 350” will reach the “common rendezvous location 310” as the vehicle queue progresses. 

Regarding claim 8, Stegall further teaches predicting, by the one or more processors based on the sensor data, an expected wait-time (“ETA”, para. 0049) for the autonomous vehicle to reach the designated spot in the vehicle queue (“the queue coordinator 140 can determine the ETA of the matched transport provider 193 based on real-time traffic data, profile data from the transport provider's profile 148”, para. 0049); and 
sending, by the one or more processors, a message (“the ETA…displayed”, para. 0049) to a client computing device (“user's computing device 195”, para. 0049) of the passenger indicating that the autonomous vehicle is waiting in the vehicle queue to pick up the passenger at the designated spot, the message including the expected wait-time (“if the matched transport provider 193 is shuffled down the dynamic queue, the ETA of the transport provider 197 as displayed on the user's computing device 195 can be dynamically adjusted accordingly”, para. 0049).

Regarding claim 9, Stegall further teaches predicting, by the one or more processors based on the sensor data, an expected wait-time (“ETA”, para. 0049) for the autonomous vehicle to reach the (“the queue coordinator 140 can determine the ETA of the matched transport provider 193 based on real-time traffic data, profile data from the transport provider's profile 148”, para. 0049); and 
providing, by the one or more processors based on the sensor data, a message (“the ETA…displayed”, para. 0049) to the passenger (“user's computing device 195”, para. 0049), the message including the expected wait-time (“if the matched transport provider 193 is shuffled down the dynamic queue, the ETA of the transport provider 197 as displayed on the user's computing device 195 can be dynamically adjusted accordingly”, para. 0049).
Stegall in view of Sierra in view of Ghafarianzadeh do not explicitly teach wherein the message to the passenger comprises instructing the passenger to wait for the autonomous vehicle to reach the designated spot before getting out of the vehicle. However, Stegall teaches the designated spot can be either a drop off or pick up location. Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of filing, to pick wherein the message includes instructing the passenger to wait for the vehicle to reach the designated spot before getting out of the vehicle, since there are a finite number of identified, predictable potential solutions (i.e., any message can be sent to the passenger via their user device) to the recognized need of one of ordinary skill could have pursued the known potential solutions with a reasonable expectation of success. 

Regarding claim 10, Stegall further teaches predicting, by the one or more processors based on the sensor data, an expected wait-time (“ETA”, para. 0049) for the autonomous vehicle to reach the designated spot in the vehicle queue (“the queue coordinator 140 can determine the ETA of the matched transport provider 193 based on real-time traffic data, profile data from the transport provider's profile 148”, para. 0049);  and 
 (“the queue coordinator 140 can determine the ETA dynamically for the requesting user 197 based, at least in part on, the user's travel pace (e.g., walking pace), historical data for the user (e.g., a promptness factor), and user profile data (e.g., indicating any disabilities, age, weight, height, etc.).”, para. 0049),-32-XSDV 3.OF-2048 
wherein the determining the result is based on a comparison between the expected wait-time and the estimated arrival time (“According to examples described herein, the network computing system 100 includes requestor matching and rendezvous coordination functionality that enables precise timing of the match and/or rendezvous based on an enhanced estimated time of arrival (ETA). For example, the network computing system 100 can include a queue coordinator 140 that can track the locations of the users 197 and the transport providers 193, and can determine their respective ETAs dynamically.”, para. 0038).  

Regarding claim 13, Stegall further teaches determining, by the one or more processors upon reaching the designated spot in the vehicle queue, an amount of time to wait (“wait time”, see para. 0021 citation below) for the passenger at the designated spot based on a determination of exiting and re-joining the vehicle queue (“the computing system can factor in a wait time for the user at the rendezvous location to allow for more favorable pick-up conditions (e.g., an emptier rendezvous location), and can also determine whether an AV or a human-driven vehicle is more suitable or optimal for the pick-up (e.g., has a higher probability of a successful first attempt pick-up and/or a lower probability of a missed pick-up and go-around).”, para. 0021),
but does not explicitly teach controlling, by the one or more processors, the autonomous vehicle to exit the queue after waiting the amount of time. However, Stegall teaches “a missed pick-up 

Regarding claim 14, Stegall further teaches determining, by the one or more processors upon reaching the designated spot in the vehicle queue, an amount of time (“wait time”, see para. 0021 citation below) to wait for the passenger at the designated spot based on whether the autonomous vehicle is blocking traffic at the designated spot (“the computing system can factor in a wait time for the user at the rendezvous location to allow for more favorable pick-up conditions (e.g., an emptier rendezvous location), and can also determine whether an AV or a human-driven vehicle is more suitable or optimal for the pick-up (e.g., has a higher probability of a successful first attempt pick-up and/or a lower probability of a missed pick-up and go-around).”, para. 0021), 
but does not explicitly teach controlling, by the one or more processors, the autonomous vehicle to exit the vehicle queue after waiting the amount of time. However, Stegall teaches “a missed pick-up and go-around” (see para. 0021 citation above), therefore the limitation of the vehicle exiting the queue is inherent, as stated above by Stegall. 

Regarding claim 18, Stegall further teaches wherein the autonomous vehicle drives into a lane closest to the designated spot (“In one scenario, the queue coordinator 140 provides rendezvous instructions to the transport providers 193, via instructive content generated by the content generator 160. The instructive content…can provide detailed information to the transport provider 193 for picking up or dropping off a user 197. This information can include…a precise point to pull over to the curb,…which lane to select, and the like.”, para. 0041).

Regarding claim 19, Stegall further teaches determining, by the one or more processors that the location has a plurality of designated pickup or drop-off areas (“According to examples described herein, when the matching engine 130 has matched requesting users 197 with transport providers 193, the queue coordinator 140 can monitor the locations of the pick-up locations to identify a common rendezvous location. As provided herein, a common rendezvous location corresponds to a rendezvous area where multiple pick-ups, drop-offs, and/or stopped vehicles cause traffic congestion.”, para. 0039); 
selecting, by the one or more processors, one of the designated pickup or drop-off areas (“identify a common rendezvous location”, see para. 0039 citation above); and 
controlling, by the one or more processors, the autonomous vehicle to drive to the selected one of the designated pickup area or the drop-off area (“As provided herein, the queue coordinator 140, content generator 160, and routing engine 150 can collectively act to maximize throughput for the common rendezvous location. para. 0039, see vehicle as pickup/drop-off area in Fig. 3).

Regarding claim 20, Stegall further teaches wherein the selecting one of the designated pickup or drop-off areas is based on feedback received from a user device (“user devices 195”, Fig. 1), the feedback associated with the passenger identifying a preferred spot for pickup or drop-off (“the network computing system 100 can include a matching engine 130, which can receive the transport requests from the user devices 195 of the requesting users 197.”, para. 0036).

Regarding claim 21, Stegall further teaches determining, by the one or more processors based on at least one of the map information or the sensor data, an amount of time (“wait time”, see para. 0021 citation below) that the autonomous vehicle should wait to pick up the passenger at the location (“the computing system can factor in a wait time for the user at the rendezvous location to allow for more favorable pick-up conditions (e.g., an emptier rendezvous location), and can also determine whether an AV or a human-driven vehicle is more suitable or optimal for the pick-up (e.g., has a higher probability of a successful first attempt pick-up and/or a lower probability of a missed pick-up and go-around).”, para. 0021), 
but does not explicitly teach controlling, by the one or more processors, the autonomous vehicle to exit the queue after waiting the amount of time. However, Stegall teaches “a missed pick-up and go-around” (see para. 0021 citation above), therefore the limitation of the autonomous vehicle exiting the vehicle queue is inherent, as stated above by Stegall. 

Regarding claim 22, Stegall further teaches the amount of time (“wait time”, see para. 0021 citation below) that the autonomous vehicle should wait to pick up the passenger at the location  (“the computing system can factor in a wait time for the user at the rendezvous location to allow for more favorable pick-up conditions (e.g., an emptier rendezvous location), and can also determine whether an AV or a human-driven vehicle is more suitable or optimal for the pick-up (e.g., has a higher probability of a successful first attempt pick-up and/or a lower probability of a missed pick-up and go-around).”, para. 0021), and
Sierra further teaches determining an amount of time (“threshold amount of time”, see para. 0068 citation below) that the autonomous vehicle should wait to pick up the passenger at the location (“In at least one embodiment, the transportation matching system 102 may expire a requestor identifier that was previously provided to a requestor computing device. For example, in response to continually monitoring location data associated with requestor computing devices that have been provided with requestor identifiers, the transportation matching system 102 may determine that a requestor computing device with a requestor identifier…is not engaging with an available provider computing device at the pickup location for a threshold amount of time (e.g., the requestor is waiting for another member of their party to exit the venue).”, para. 0068), and
wherein the map information indicates a type of the location (“Additionally, the transportation matching system 102 can analyze activity histories of other requestor computing devices associated with the venue. For example, the transportation matching system 102 can analyze a history of transportation requests, ETAs (e.g., estimated times of arrival associated with other requestor computing devices), wait times, and so forth to determine that requestors at the venue typically move quickly to the pickup location. Conversely, the transportation matching system 102 may determine that requestors generally have longer ETA at the venue (e.g., as with venues that include shopping and restaurants). In one or more embodiments, the transportation matching system 102 utilizes this historical activity analysis to determine a historical average ETA. In at least one embodiment, the transportation matching system 102 can utilize this historical average ETA in assigning a virtual queue position for the requestor computing device 106a.”, para. 0062, wherein the “location data” which corresponds to Applicant’s “map information” is used to determine how congested the “congested venue” is, which corresponds to Applicant’s “type of location”).
Sierra does not explicitly teach wherein the amount of time that the autonomous vehicle should wait to pick up the passenger at the location is determined based on the type of the location. Instead Sierra teaches determining “threshold amount of time” to wait for the “requestor”, and wherein the “location data” determines how congested the venue (“shopping”, “restaurants” have longer “ETA” for example, para. 0062). 
At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to change the “threshold amount of time” of Sierra based on the determined “ETA” for the venue comprising the pick-up location, because Applicant has not disclosed that changing amount of time that the autonomous vehicle should wait to pick up the passenger at the location .
Therefore, it would have been an obvious matter of design choice to modify Stegall in view of Sierra in view of Ghafarianzadeh to obtain the invention as specified in claim(s) 22. 

Regarding claim 23, Stegall further teaches wherein the map information indicates a determination to exit the vehicle queue (“go-around”, see para. 0021 citation below), and the amount of time (“wait time”, see para. 0021 citation below) that the autonomous vehicle should wait to pick up the passenger at the location is determined based on the determination to exit the vehicle queue (“the computing system can factor in a wait time for the user at the rendezvous location to allow for more favorable pick-up conditions (e.g., an emptier rendezvous location), and can also determine whether an AV or a human-driven vehicle is more suitable or optimal for the pick-up (e.g., has a higher probability of a successful first attempt pick-up and/or a lower probability of a missed pick-up and go-around).”, para. 0021).  







Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stegall et al. (US 2019/0178656 A1), in view of Sierra et al. (US 2019/0311629 A1), in view of Ghafarianzadeh et al. (US 2019/0250626 A1), further in view of Christensen (US 10,403,133 B1).
Regarding claim 2, Stegall in view of Sierra in view of Ghafarianzadeh do not explicitly teach wherein the determining whether that the vehicle queue exists at the location is based on at least one of or more signs observed from the sensor data.  
However, the monitoring of road signs in an autonomous vehicle is known in the art. See, Christensen teaches vehicle roadway traffic density management systems for optimizing vehicle spacing (“Systems and methods are provided that may automatically vary a speed of autonomous vehicles and/or a following distance between autonomous vehicles. The systems and methods may, thereby, maintain an optimal vehicle roadway traffic flow, for example, between a "free flow" and a "wide moving jam.", Abstract), comprising an autonomous vehicle (“autonomous vehicle 108”, Fig. 1), a perception system which receives sensor data (“interior rearview mirror/sensor(s) 106a and rearward sensor(s) 145a that may provide real-time data to an autonomous vehicle computer”, C4, lines 55-57, “sensors 148 that are associated with the autonomous vehicle 108 and disposed at locations that are off-board the autonomous vehicle 108”, C9, lines 38-40), and a processor (“processor 318”, Fig. 3) configured to operate the vehicle (“autonomous vehicle 108”) based on at least one of one or more signs (“infrastructure components 145”, Fig. 1B) observed from using the sensor data (“interior rearview mirror/sensor(s) 106a and rearward sensor(s) 145a” and “sensors 148”)
(“At least some of the off-board sensors 148 may be disposed on or at the one or more infrastructure components 145 or other types of components that are fixedly disposed within the environment in which the autonomous vehicle 108 is traveling…Other types of infrastructure components 145 at which off-board sensors 148 may be disposed may include a traffic light, a street sign, a railroad crossing signal, a construction notification sign, a roadside display configured to display messages, a billboard display, a parking garage monitoring device, etc…the one or more environmental communication devices 142a-142c that are associated with the autonomous vehicle 108 may be communicatively connected (either directly or indirectly) to one or more off-board sensors 148, and thereby may receive information relating to…the environment surrounding the infrastructure components 145 , and/or of other vehicles 115a-115n or objects within the environment of the autonomous vehicle 108.”, C9, lines 48-61 and C10, lines 11-19).
All of the components are known in Stegall in view of Sierra in view of Ghafarianzadeh and Christensen. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Stegall in view of Sierra in view of Ghafarianzadeh by making the determination of whether the queue exists based on signs, as taught by Christensen. The motivation for doing so would be to utilize existing structures in the environment of the autonomous vehicle to control the autonomous vehicle (see “receive information relating to…other vehicles 115a-115n”, C10, lines 11-19 citation of Christensen above). 

Regarding claim 3, Stegall in view of Sierra in view of Ghafarianzadeh do not explicitly teach wherein the determining whether that the vehicle queue exists at the location is based on changes in traffic patterns observed using a time series of the sensor data.  
However, monitoring traffic patterns of groups of vehicles is known in the art. See, Christensen teaches vehicle roadway traffic density management systems for optimizing vehicle spacing (“Systems and methods are provided that may automatically vary a speed of autonomous vehicles and/or a following distance between autonomous vehicles. The systems and methods may, thereby, maintain an optimal vehicle roadway traffic flow, for example, between a "free flow" and a "wide moving jam.", Abstract), comprising an autonomous vehicle (“autonomous vehicle 108”, Fig. 1), a perception system which receives sensor data (“interior rearview mirror/sensor(s) 106a and rearward sensor(s) 145a that may provide real-time data to an autonomous vehicle computer”, C4, lines 55-57, “sensors 148 that are associated with the autonomous vehicle 108 and disposed at locations that are off-board the autonomous vehicle 108”, C9, lines 38-40), and a processor (“processor 318”, Fig. 3) configured to 
Christensen states, “The processor 318 may automatically operate an associated autonomous vehicle 105a based on the autonomous vehicle operation data. For example, when a given autonomous vehicle 105a is travelling in a right-hand lane of a two lane highway and another vehicle (e.g., either another autonomous vehicle or a non -autonomous vehicle) is about to enter the right-hand lane from an onramp, the processor 318 may automatically cause the autonomous vehicle 105a to move into a left-hand lane, or other lane, that includes a less-dense traffic volume compared to the right-hand lane…Thereby, the vehicle roadway traffic density management system 300 may manage traffic density within an overall operating environment (e.g., operating environment of FIGS. 1A and 1B.” (C15, line 54 – C16, line 7).
All of the components are known in Stegall in view of Sierra in view of Ghafarianzadeh and Christensen. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Sierra in view of Stegall by making the determination of whether the queue exists based on observed traffic patterns and changes in those patterns, as taught by Christensen. The motivation for doing so would be to increase safety for the autonomous vehicle by operating it in a less dense area (see “less-dense traffic volume”, C15, line 54 – C16, line 7 citation of Christensen above). 

Regarding claim 4, Stegall in view of Sierra in view of Ghafarianzadeh in view of Christensen further teach wherein the signs are within a predetermined distance of the vehicle queue. 
In the combination as discussed with regards to claim 2, the “infrastructure components 145” of Christensen (corresponds to applicant’s “signs”) are combined with the “dynamic queue” of Stegall (corresponds to applicant’s “vehicle queue”). Thus, any distance between these components can be . 

Claim(s) 5, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stegall et al. (US 2019/0178656 A1), in view of Sierra et al. (US 2019/0311629 A1), in view of Ghafarianzadeh et al. (US 2019/0250626 A1), further in view of Reiley et al. (US 2019/0196482 A1), hereafter referred to as Reiley.
Regarding claim 5, Stegall in view of Sierra in view of Ghafarianzadeh do not explicitly teach determining, by the one or more processors based on the sensor data, whether the autonomous vehicle would block traffic when the autonomous vehicle joins the vehicle queue; 
wherein the determining the result is based on whether the autonomous vehicle would block traffic when the autonomous vehicle joins the vehicle queue.  
However, determining that an autonomous vehicle would block traffic is known in the art. See, Reiley teaches methods for communicating state, intent, and context of an autonomous vehicle, comprising an autonomous vehicle (“autonomous vehicle”, Fig. 3), a perception system which receives sensor data (“a suite of sensors configured to collect information about the autonomous vehicle's environment”, para. 0017), and a processor (“computer-executable components”, para. 0069) configured to determine whether the autonomous vehicle would block traffic based on the sensor data
(“the autonomous vehicle can: extract a current state of the scene behind the autonomous vehicle from a sequence of digital scan images recorded through optical sensors arranged on the autonomous vehicle; and then render graphical content--on a forward-facing visual display arranged on the vehicle--representing the current state of the scene behind the vehicle, thereby enabling pedestrians near the front of the vehicle to better understand a scene behind (and possibly visually obscured by) the autonomous vehicle by viewing the autonomous vehicle directly”, para. 0060). 


Regarding claim 24, Stegall further teaches the amount of time (“wait time”, see para. 0021 citation below) that the autonomous vehicle should wait to pick up the passenger at the location (“the computing system can factor in a wait time for the user at the rendezvous location to allow for more favorable pick-up conditions (e.g., an emptier rendezvous location), and can also determine whether an AV or a human-driven vehicle is more suitable or optimal for the pick-up (e.g., has a higher probability of a successful first attempt pick-up and/or a lower probability of a missed pick-up and go-around).”, para. 0021),
but Stegall in view of Sierra in view of Ghafarianzadeh do not explicitly teach wherein the sensor data indicates whether a designated spot at the location blocks traffic, and the amount of time that the autonomous vehicle should wait to pick up the passenger at the location is determined based on whether the designated spot at the location blocks traffic.
However, determining that an autonomous vehicle would block traffic is known in the art. See, Reiley teaches methods for communicating state, intent, and context of an autonomous vehicle, comprising an autonomous vehicle (“autonomous vehicle”, Fig. 3), a perception system which receives sensor data (“a suite of sensors configured to collect information about the autonomous vehicle's environment”, para. 0017), and a processor (“computer-executable components”, para. 0069) configured to determine whether the autonomous vehicle would block traffic based on the sensor data
(“the autonomous vehicle can: extract a current state of the scene behind the autonomous vehicle from a sequence of digital scan images recorded through optical sensors arranged on the autonomous vehicle; and then render graphical content--on a forward-facing visual display arranged on the vehicle--representing the current state of the scene behind the vehicle, thereby enabling pedestrians near the front of the vehicle to better understand a scene behind (and possibly visually obscured by) the autonomous vehicle by viewing the autonomous vehicle directly”, para. 0060). 
All of the components are known in Stegall in view of Sierra in view of Ghafarianzadeh and Reiley. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Stegall in view of Sierra in view of Ghafarianzadeh by making the determination of whether to join the vehicle queue based on whether the autonomous vehicle would block traffic, as taught by Reiley. The motivation for doing so would be to enable pedestrians near the autonomous vehicle to understand the traffic behind the autonomous vehicle, as taught by Reiley (see para. 0060 citation of Reiley above). 

Claim(s) 11, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stegall et al. (US 2019/0178656 A1), in view of Sierra et al. (US 2019/0311629 A1), in view of Ghafarianzadeh et al. (US 2019/0250626 A1), further in view of Chan et al. (US 2019/0377343 A1), hereafter referred to as Chan.
Regarding claim 11, Stegall in view of Sierra in view of Ghafarianzadeh do not explicitly teach determining, by the one or more processors based on the comparison between the expected wait-time and the estimated arrival time, that the autonomous vehicle should wait in a waiting area prior to joining the vehicle queue; and 

However, Chan teaches picking up and dropping off passengers at an airport using an autonomous vehicle, comprising an autonomous vehicle (“vehicle 400”, Fig. 4, “a controller 102 may perform autonomous navigation and collision avoidance for a vehicle housing the controller 102”, para. 0012), a perception system which receives sensor data (“sensor 104”, Fig. 1, “The controller 102 may receive one or more outputs from one or more exterior sensors 104”, para. 0013), and a processor (“controller 102”, Fig. 1, “computing device 200”, Fig. 2) configured to:
determine, based on a comparison between an estimated arrival time and an expected wait-time, to wait in a waiting area (“cell phone lot”, para. 0046) prior to returning to the vehicle queue (“passenger loading zone”, see para. 0046 citation below and Fig. 4); and 
control the vehicle to park in the waiting area prior to returning to the vehicle queue (“In other embodiments, steps 514, 516 may be omitted and the vehicle may wait in a waiting area, e.g. a "cell phone lot." The vehicle controller 102 may receive a location of the passenger from the mobile device 128 and proceed to the terminal only when the passenger's location is within some threshold distance of an area accessible by the vehicle, e.g. a passenger loading zone of the terminal.”, para. 0046).  
All of the components are known in Stegall in view of Sierra in view of Ghafarianzadeh and Chan. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Stegall by waiting in a waiting area prior to picking up the passenger, as taught by Chan. The motivation for doing so would be to use the invention of Sierra in view of Stegall in the environment as taught by Chan (the “airport”, para. 0017). 

Regarding claim 15, Stegall further teaches -33-XSDV 3.OF-2048determining, by the one or more processors upon reaching the designated spot in the queue, an estimated arrival time (“wait time”, see para. 0021 citation below) for the autonomous vehicle (“autonomous vehicles (AVs) 192”)  to reach the designated spot (“the computing system can factor in a wait time for the user at the rendezvous location to allow for more favorable pick-up conditions (e.g., an emptier rendezvous location), and can also determine whether an AV or a human-driven vehicle is more suitable or optimal for the pick-up (e.g., has a higher probability of a successful first attempt pick-up and/or a lower probability of a missed pick-up and go-around).”, para. 0021); 
but does not explicitly teach based on the estimated arrival time, controlling the autonomous vehicle to exit the vehicle queue. However, this limitation is inherent, as Stegall teaches “a missed pick-up and go-around” (see para. 0021 citation above).
Further, Stegall in view of Sierra in view of Ghafarianzadeh do not explicitly teach predicting, by the one or more processors, an expected wait-time for the autonomous vehicle to reach the designated spot after exiting the vehicle queue; 
determining, by the one or more processors to return to the vehicle queue after the autonomous vehicle exits the vehicle queue based on a comparison between the estimated arrival time and the expected wait-time; and 
controlling, by the one or more processors, the autonomous vehicle to drive to return to the vehicle queue after exiting the vehicle queue.  
However, Chan teaches picking up and dropping off passengers at an airport using an autonomous vehicle, comprising an autonomous vehicle (“vehicle 400”, Fig. 4, “a controller 102 may perform autonomous navigation and collision avoidance for a vehicle housing the controller 102”, para. 0012), a perception system which receives sensor data (“sensor 104”, Fig. 1, “The controller 102 may receive one or more outputs from one or more exterior sensors 104”, para. 0013), and a processor (“controller 102”, Fig. 1, “computing device 200”, Fig. 2) configured to:
(“allocate time”, see para. 0044 citation below and Fig. 5) to reach the designated spot after exiting a vehicle queue (“passenger loading zone”, see para. 0046 citation below and Fig. 4) (“step 508”, Fig. 5); 
determine to return to the queue after exiting the queue based on a comparison (“wait time exceeded”, see para. 0044 citation below and Fig. 4) between an estimated arrival time and an expected wait-time (“step 514”, Fig. 5) ; and 
control the vehicle to drive to return to the queue after exiting the vehicle queue (“step 516”, Fig. 5) (“If the passenger is found 506 to have checked luggage, the method 500 may include allocating 508 time for luggage retrieval. For example, where the flight arrives at TA, the vehicle arrival time may bet set to be TA+TL, where TL is an estimated time for the passenger to retrieve luggage”, para. 0042, “The method 500 may further include evaluating 514 whether a wait time has been exceeded following parking at step 512 without the passenger entering the vehicle. If so, then the method 500 may include causing the vehicle to autonomously 516 loop a circuit at the airport. The circuit may be determined from the map data of step 504. Upon completing the loop and again approaching the terminal referenced in the itinerary, processing may continue at step 510.”, para. 0044).  
All of the components are known in Stegall in view of Sierra in view of Ghafarianzadeh and Chan. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Sierra in view of Stegall by returning the vehicle queue after exiting the queue based on a wait-time threshold, as taught by Chan. The motivation for doing so would be to use the invention of Sierra in view of Stegall in the environment as taught by Chan (the “airport”, para. 0017). 

Regarding claim 16, Stegall further teaches sending, by the one or more processors, a message (“delay instructions”, see para. 0050 citation below) to a user device of the passenger (“user device 195”, Fig. 1) indicating that the autonomous vehicle is returning to an end of the vehicle queue, the (“the routing engine 150 can coordinate the pick-up remotely by transmitting delay instructions (e.g., routing the AV 192 through congested lanes or detouring the AV 192), providing real-time pick-up location updates based on space availability (e.g., non-dedicated parking spaces or loading zones), and the like.”, para. 0050).  

Regarding claim 17, Chan further teaches determining, based on the comparison between the estimated arrival time and the expected wait-time, that the autonomous vehicle (“vehicle 400”) should wait in a waiting area (“cell phone lot”, para. 0046) prior to returning to the vehicle queue; and 
controlling the autonomous vehicle to park in the waiting area prior to returning to the end of the vehicle queue (“passenger loading zone”, see Fig. 4) (“In other embodiments, steps 514, 516 may be omitted and the vehicle may wait in a waiting area, e.g. a "cell phone lot." The vehicle controller 102 may receive a location of the passenger from the mobile device 128 and proceed to the terminal only when the passenger's location is within some threshold distance of an area accessible by the vehicle, e.g. a passenger loading zone of the terminal.”, para. 0046).  

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stegall et al. (US 2019/0178656 A1), in view of Sierra et al. (US 2019/0311629 A1), in view of Ghafarianzadeh (US 2019/0250626 A1), further in view of Colijn et al. (US 2016/0370194 A1), hereafter referred to as Colijn.
Regarding claim 12, Stegall in view of Sierra in view of Ghafarianzadeh do not explicitly teach determining, by the one or more processors based on the sensor data, that loading or unloading outside the designated spot is tolerated by other vehicles in the vehicle queue, and 
controlling, by the one or more processors, the autonomous vehicle to perform pickup or drop-off outside the designated spot.  
(“autonomous vehicle 100B”, Fig. 2), a perception system which receives sensor data (“data 108”, Fig. 2), and a processor (“processors 102”, Fig. 2) configured to:
determine based on the sensor data, that loading or unloading outside a designated spot (“the received location”, para. 0058, see location marker in Fig. 7-8) is tolerated by other vehicles (“traffic”, para. 0066) and 
control the vehicle to perform pickup or drop-off outside the designated spot (“set of predetermined locations within a threshold distance of the received location”, para. 0058, see dots within threshold of the received location in Fig. 7-8) (“the one or more server computing devices 110 may identify set of predetermined locations within a threshold distance of the received location.”, para. 0058, “each predetermined location within the set may be scored using various factors. The scoring may be based on various factors that quantify the ease and/or difficulty of reaching the predetermined location by one or both of an autonomous vehicle and the user. Factors related to an autonomous vehicle may include, for example, the location of any autonomous vehicles available to pick up the user (if a pickup location), whether the vehicle would have to first pass the location (on the opposite side of the street) and turn around, whether the autonomous vehicle can currently reach the predetermined location (because access is temporarily prevented due to traffic or construction conditions)”, para. 0065-0066).
All of the components are known in Stegall in view of Sierra in view of Ghafarianzadeh and Colijn. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Stegall in view of Sierra in view of Ghafarianzadeh by picking up or dropping off the passenger outside of the designated spot, as taught by Colijn. The motivation for doing so would be to .





Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stegall et al. (US 2019/0178656 A1), in view of Sierra et al. (US 2019/0311629 A1).
Regarding claim 25, Stegall teaches coordinating transport through a common rendezvous location, comprising: 
a memory (“main memory 620”, Fig. 6, “the computing system 600 includes…a main memory 620”, para. 0068, “FIG. 6 is a block diagram that illustrates a computing system 600 upon which examples described herein may be implemented…the computing system 600 may be implemented as part of a network service, such as described in FIGS. 1 through 5. In the context of FIG. 1, the network computing system 100 and/or an on-board computing system of an AV 192 may be implemented using a computing system 600 such as described by FIG. 6.”, para. 0067) configured to store information (“the main memory 620, such as provided by a random access memory (RAM) or other dynamic storage device, for storing information and instructions”, para. 0068); and 
one or more processors (“processing resources 610”, Fig. 6, “the computing system 600 includes processing resources 610”, para. 0068) coupled to the memory, the one or more processors configured to: 
access the information stored in the memory (“The computing system 600 includes at least one processor 610 for processing information stored in the main memory 620, such as provided by a random access memory (RAM) or other dynamic storage device, for storing information and instructions which are executable by the processor 610.”, para. 0068); 
receive information including a request (“transport request”, see para. 0053 citation below) for the autonomous vehicle (“autonomous vehicles (AVs) 192”, also referred to as “transport vehicle 194” which hold the “transport providers 193”, “the matched transport providers 193 can include AVs 192”, para. 0043, Fig. 1) to pick up or drop off a passenger (“the user”, see para. 0053 citation below, also referred to as “Req. user 197”, Fig. 1, also referred to as “requesting user 370”, Fig. 3) at a location (“a destination”, see para. 0053 citation below, wherein the “destination” comprises a “rendezvous location”, see para. 0055 and 0056 citation below, see also “step 400” and “step 410”, Fig. 4)
(“The user can generate the transport request via user inputs 218 provided on the app interface. For example, the user can input a destination and select a transport service option to configure the transport request”, para. 0053, “The processor 240 can transmit the transport requests via a communications interface 210 to the backend network computing system 290 over the network 280…In various examples, the user device 200 can receive a confirmation from the network system 290 indicating the selected transport provider that will service the request. In various examples, the user device 200 can further include a positioning module 260, which can provide location data indicating the current location of the requesting user to the network system 290 to…determine the rendezvous location”,  para. 0055, “In various examples, the computing device 200 may be utilized by a transport provider via the executing service app 234. A transport invitation may be received from the network computing system 290 over the one or more networks 280. Using the app interface 222, the transport provider may accept or decline the transport request. If accepted, the app interface 222 can display a rendezvous location (e.g., on map content), and provider the transport provider with turn-by-turn directions to the rendezvous location.”, para. 0056);
receive sensor data (“live sensor feeds”, see para. 0018 citation below and “live sensor data feed”, see para. 0043 citation below) from a perception system (“sensor system of the AV 192”, see para. 0043 citation below) of the autonomous vehicle as the autonomous vehicle (the “AV 192” is an “incoming transport provider 193”, see para. 0043 citation below)
(“In various aspects, the network computing system can leverage the sensor resources of AVs by patching into the live sensor feeds of the AVs and monitoring rendezvous progress at the common rendezvous location. For example, the network computing system can receive image and/or LIDAR data feeds from occupying and incoming AVs to manage ingress and egress at the common rendezvous location (e.g., transmitting ingress and egress notifications). In doing so, the network computing system can further confirm whether a pick-up or drop-off has been completed for either an AV whose sensor data feed the network computing device is monitoring, or a proximate vehicle identified in the sensor data feed of the AV.”, para. 0018, 
“In further examples, the routing engine 150 can manage ingress to and egress from the common rendezvous location by monitoring an incoming transport provider 193 that is to replace a current transport provider 193 occupying the common rendezvous location. Upon the incoming transport provider 193 approaching the common rendezvous location, the queue coordinator 140 can transmit an ingress notification to the computing device 190 of the incoming transport provider 193 to create an egress gap for the current transport provider 193. The queue coordinator 140 may then transmit an egress notification to the current transport provider 193 to exit the common rendezvous location via the egress gap created by the incoming transport provider 193. In certain examples, each of the upcoming and current transport providers 193 can comprise autonomous vehicles 192. In such examples, the routing engine 150 can monitor the upcoming transport provider 193 and/or exiting transport provider 193 by receiving a live sensor data feed from a sensor system of the AV 192.”, para. 0043)
Stegall does not explicitly teach wherein one or more processors of the “AV 192” receives the sensor data, however this limitation is inherent, as Stegall teaches “live sensor feeds of the AVs” (para. 0018) of a “sensor system of the AV 192” which inherently comprises the “on-board computing system of an AV 192” (para. 0067) to function);
determine, based on the sensor data, that the vehicle queue exists (“multiple pick-ups, drop-offs, and/or stopped vehicles cause traffic congestion”, see para. 0039 citation below and Fig. 3, wherein “stopped vehicles” in “traffic congestion” corresponds to Applicant’s “vehicle queue”) exists at the location
(“Upon the incoming transport provider 193 approaching the common rendezvous location” (see para. 0043 citation above) initiates the need to “manage ingress to and egress from the common rendezvous location by monitoring an incoming transport provider 193 that is to replace a current transport provider 193” (see para. 0043 citation above), thus if this need arises, there are multiple “transport providers 193”, and therefore a vehicle queue exists at the “common rendezvous location”, and thus the “AV 192” receives sensor data (“by receiving a live sensor data feed from a sensor system of the AV 192”, see para. 0043 citation above) and determines that a vehicle queue exists based on the sensor data),
wherein the vehicle queue includes a plurality of vehicles (“multiple…stopped vehicles”, see para. 0039 citation below and Fig. 3) waiting in a line (see “multiple…stopped vehicles” in a line in Fig. 3) for at least one of picking up or dropping off passengers (“multiple pick-ups, drop-offs”, see para. 0039 citation below)
 (“the queue coordinator 140 can monitor the locations of the pick-up locations to identify a common rendezvous location. As provided herein, a common rendezvous location corresponds to a rendezvous area where multiple pick-ups, drop-offs, and/or stopped vehicles cause traffic congestion.”, para. 0039); 
(“an ingress notification” is transmitted “to the computing device 190 of the incoming transport provider 193” to indicate that the “incoming transport provider 193” should “replace a current transport provider 193”, see para. 0043 citation above); and 
control the autonomous vehicle to join the vehicle queue based on the result by joining the line and stopping behind a last one of the plurality of vehicles waiting in the line (see “upcoming transport provider 350” stopping behind a last one of a plurality of vehicles waiting in line in Fig. 3, where the plurality of vehicles waiting in line comprise at least the “ingress vehicle 340” and the “egress vehicle 330”, it can be seen in Fig. 3 that the “upcoming transport provider 350” will become an ingress and egress vehicle after in travels through the vehicle queue)
(“FIG. 3 depicts a common rendezvous location coordinated by example network computing systems described herein. At any given time, a queue of requesting users 370 may be awaiting transport from arriving transport providers at a common rendezvous location 310. The common rendezvous location 310 can be managed remotely by a network computing system 100, described with respect to FIG. 1. The network computing system 100 can determine ETAs for the users and transport providers, and transmit instructions to the requesting users 370 and transport providers to optimize traffic flow through the common rendezvous location 360 and maximize throughput. In one example, an egressing transport vehicle 330 can be provided instruction (e.g., on map content) to pull out in front of an ingress vehicle 340.”, para. 0058).

Stegall does not explicitly teach wherein the one or more processors are further configured to:
determine, based on map information, that the location has a vehicle queue prior to the autonomous vehicle arriving at the location. 

However, Sierra teaches generating and managing virtual queues at congested venues, comprising:
a memory (“computing system” of “provider computing device”, see para. 0027 citation below and “As further illustrated in FIG. 1, each of the requestor computing devices 106a-106c and the provider computing devices 108a-108c include the transportation matching system application 110a, 110b, 110c, 110d, 110e, and 110f. In one or more embodiments, the transportation matching system application 110a-110f enable the users of the requestor computing devices 106a-106c and the users of the provider computing devices 108a-108c to interact with features of the transportation matching system 102.”, para. 0035, see also “vehicle subsystem 1008”, Fig. 10, “the vehicle subsystem 1008 can include an on-board computing device”, para. 0147) configured to store information (“the computer readable storage media 908 is configurable to store software, including programs, code, or other instructions”, para. 0129); and 
one or more processors (“computing system”, see para. 0027 citation below, see also “vehicle subsystem 1008”, Fig. 10, “the vehicle subsystem 1008 can include an on-board computing device”, para. 0147) coupled to the memory, the one or more processors configured to: 
access the information stored in the memory (“the computer readable storage media 908 is configurable to store software, including programs, code, or other instructions, that is executable by a processor to provide functionality described herein”, para. 0129); 
receive information including a request (“transportation request”, see para. 0116 citation below) for the autonomous vehicle (“autonomous vehicles”, see para. 0027 citation below, “the vehicle subsystem 1008 can include an autonomous vehicle”, para. 0145, Fig. 10) (“requestor”, see para. 0025 citation below) at a location (“venue”, see para. 0116 citation below);
(“As used herein, a "provider" refers to a transportation matching system user who provides transportation using a vehicle. For example, a provider receives transportation requests, routing information, and requestor information from the transportation matching system via a transportation matching system application installed on a provider computing device associated with the provider. As with a requestor computing device, the provider computing device can be a personal computing device such as smart phone. In some embodiments, providers may include non-human driven autonomous vehicles that are configured to perform transportation completely without or with very little direction or interaction from a human driver. In such cases, the provider computing device may include a computing system of the autonomous vehicle that is configured to interface with the transportation matching system.”, para. 0027,
“As used herein, a "requestor" refers to a transportation matching system user who is requesting transportation by way of a requestor computing device. For example, the requestor computing device can be a personal computing device (e.g., a mobile computing device such as a smartphone, a smart wearable, a tablet) installed with a transportation matching system application.”, para. 0025,
“As shown in FIG. 8, the series of acts 800 includes an act 810 receiving a transportation request. For example, the act 810 can involve receiving, by a transportation matching system, a transportation request from a requestor computing device associated with a venue.”,  para. 0116);
determine, based on map information (“consistently four requestors waiting”, “historical requestor information”, “analysis of a web search”, “an event calendar”, or “current requestor activity”, see para. 0028 citation below, and “location data”, see para. 0063 citation below), that the location has a vehicle queue (“wherein the “venue” is a “congested venue”, see para. 0028 citation below) prior to the autonomous vehicle arriving at the location
(“As used herein, a "congested venue" refers to a particular location, region, or zones associated with a limited number of pickup locations that regularly or periodically experiences high numbers of transportation matching system requestors. As non-limiting examples, congested venues can include airports, sports arenas, concert halls, festival locations, and mass transit centers. Furthermore, a congested venue can refer to any location, region, or zone where the number of requestors to pickup locations during a particular time period is consistently disproportionate and/or where the pickup location is difficult to maneuver by providers and/or requestors. For example, the transportation matching system may determine that a particular restaurant is a congested venue from 6 pm-9 pm on Fridays (even though the restaurant is not associated with any event) because there are consistently four requestors waiting at the two pickup locations associated with the restaurant during that time and the pickup locations are difficult to maneuver by providers, causing delay in pickups and/or entering/exit of the pickup location. The transportation matching system can determine that a location is a congested venue based on historical requestor information associated with the location. Additionally or alternatively, the transportation matching system can determine that a location is a congested venue based on analysis of a web search, an event calendar, or current requestor activity that indicates the particular location is hosting a heavily attended event.”, para. 0028,
“In one or more embodiments, a congested venue is associated with a limited number of controlled pickup locations. As used herein, a "pickup location" refers to a location associated with the congested venue where a requestor can engage a provider for transportation servers (e.g., where the provider can park or idle their car in order to a requestor to get into the car)…As used herein, a pickup location's number of "pickup positions" refers to the vehicular capacity of the pickup location. For example, a pickup location may only include two pickup positions. Thus, this pickup location has room for only two vehicles at a time.”, para. 0029,
“In one or more embodiments, the transportation matching system application 110a installed on the requestor computing device 106a continually monitors location data (310) associated with the requestor computing device 106a. For example, the transportation matching system application 110a monitors and updates the transportation matching system 102 with regard to an average speed of movement associated with the requestor computing device 106a, a current direction of travel, and additional active application usage. Additionally, in at least one embodiment, location data also includes specific requestor location data provided by transportation matching system beacons within the venue (e.g., communicating with the requestor computing devices via NFC or other similar technology). The transportation matching system application 110a can access GPS data, gyroscopic data, application usage log data, Wi-Fi data, and so forth to monitor this location data associated with the requestor computing device 106a.”, para. 0063),
wherein the vehicle queue includes a plurality of vehicles waiting in a line (vehicles containing “requestor computing devices 208a and 208b” in “pickup location 202”, see Fig. 2) for at least one of picking up or dropping off passengers (“the congested venue 200 includes a pickup location 202 with two pickup positions (e.g., capacity for two vehicles) and a staging lot 204.”, para. 0040, “As an illustrative example, as shown in FIG. 2, the congested venue 200 includes requestor computing devices 206a-206j and provider computing devices 208a-208g…Furthermore, the provider computing devices 208a and 208b are inside the pickup location 202, with the provider computing devices 208c and 208d instructed to move and en route to the pickup location 202, and the provider computing devices 208e, 208f, and 208g idling or parked at the staging lot 204.”, para. 0042).

All of the components are known in Stegall and Sierra. Both Stegall and Sierra teach systems comprising at least one processors (“computing system” onboard an “autonomous vehicle” of Sierra (para. 0027) and “on-board computing system of an AV 192” of Stegall (para. 0067)) coupled to a memory, configured to execute instructions for an autonomous vehicle to join a vehicle queue. Sierra teaches determining that a vehicle queue exists at a location based on map information prior to the autonomous vehicle arriving at the location and Stegall teaches determining that a vehicle queue exists at a location based on sensor data received by the autonomous vehicle, wherein the location is a location which is known to historically have vehicle queues. 
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the computing system of Stegall with the teachings of Sierra by combining the determining that a vehicle queue exists at a location based on map information prior to the autonomous vehicle arriving at the location, as taught by Sierra, with the determining that the vehicle queue exists at a location based on sensor data received by the autonomous vehicle after the autonomous vehicle arrives at the location, as taught by Stegall, to achieve the predictable result of determining the vehicle queue exists both prior to and after arriving at the vehicle location. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The motivation for this combination would be to allow the plurality of vehicles of Stegall of Fig. 3 to wait at a staging lot as taught by Sierra (“204”, Fig. 2) or delay their arrival time based on the received map data (“updates the transportation matching system 102 with regard to .
Response to Arguments 
	Applicant’s arguments filed 12/21/2020 with respect to the pending claims have been considered but are moot in view of the newly formulated rejection necessitated by Applicant’s amendments. 
Conclusion











The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited. Campos (US 20200166897 A1), Jang (US 20130018572 A1), and Yang (US 10559197 B2) teach processors onboard a vehicle, wherein said processors are configured to monitor the location surrounding the vehicle. 		












Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313)446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665